Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about December 19, 2007, which granted petitioner mother’s request for custody of the parties’ two children, with visitation privileges to respondent, unanimously affirmed, without costs.
The interests of these children will best be served by this custody arrangement with generous visitation privileges. The court’s conclusion to this effect was based upon a thoughtful assessment of all the evidence and a comprehensive evaluation of the witnesses and their testimony (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]), and has a sound and substantial basis in the record (Schneider v Schneider, 40 AD3d 956 [2007]). The court did not overlook or misconstrue material facts, or rely upon improper criteria, as respondent argues. Concur—Mazzarelli, J.P., Nardelli, Renwick and Freedman, JJ.